United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3444
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Maurice Pennington

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                        for the Northern District of Iowa
                                 ____________

                           Submitted: October 18, 2021
                            Filed: November 30, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Maurice Pennington was charged with one count of distribution and aiding
and abetting the distribution of five grams or more of crack cocaine after a single
prior felony drug conviction in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and
851, and 18 U.S.C. § 2, and with conspiracy to distribute more than fifty grams of
crack cocaine after a prior felony drug conviction in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), 846, and 851. The district court1 sentenced Pennington in
2004 to 252 months’ imprisonment on each count, to run concurrently, followed by
8 years’ supervised release on the distribution count and 10 years’ supervised release
on the conspiracy count, also to run concurrently.

      In 2020, Pennington moved for a sentence reduction under the First Step Act
of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. The district court agreed
that Pennington “committed a covered offense and is potentially eligible for relief
pursuant to § 404,” but “exercise[d] its discretion to deny [Pennington’s] motion.”
Pennington appeals.

      We review for an abuse of discretion a district court’s decision to deny a
sentence reduction under the First Step Act. United States v. McDonald, 944 F.3d
769, 771 (8th Cir. 2019). Although “the First Step Act expressly disclaims any
requirement to reduce a sentence,” United States v. Black, 992 F.3d 703, 704 (8th
Cir. 2021), the district court must conduct a complete review of the defendant’s
motion for a sentence reduction, meaning the court must consider the arguments
made in the motion and have a “reasoned basis for its decision,” United States v.
Moore, 963 F.3d 725, 728 (8th Cir. 2020).

       Pennington offers three arguments for why the district court abused its
discretion in denying his motion. None is persuasive.

       First, Pennington argues that “the district court failed to appreciate its broad
authority to reduce . . . Pennington’s sentence below the applicable guideline range.”
In fact, however, the district court “expressly recognized and exercised its
discretion,” see United States v. Holder, 981 F.3d 647, 650 (8th Cir. 2020), noting
that Pennington was potentially eligible for a sentence reduction but stating that it
would “exercise[] its discretion to deny” Pennington’s motion.


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
        Second, Pennington argues that the district court erred when it “refus[ed] to
consider what . . . Pennington’s sentence might have been had he been sentenced for
the same crimes after the First Step Act.” At the time of his initial sentencing,
Pennington’s Illinois felony drug possession conviction qualified him for enhanced
minimum prison and supervised release terms. See 21 U.S.C. § 841(b)(1)(C). If he
had been sentenced after the First Step Act, his conviction would not have qualified
him for the enhancement. See First Step Act § 401(a)(1). In fact, the district court
did consider this argument, noting that it did not affect Pennington’s eligibility for a
sentence reduction because the relevant changes were not made retroactive. See
First Step Act § 401(c) (providing that the changes made by the Act “to the types of
prior convictions that can be used to modify one’s sentence are not retroactively
applicable”). Pennington’s grievance appears to be that the district court considered
this argument only when assessing his eligibility for a sentence reduction under
§ 401 but did not specifically address this argument with respect to his request for a
sentence reduction once the court determined that he was eligible under § 404. “This
is the type of argument we consistently reject in considering attacks on a district
court’s sentencing discretion--the court did not expressly discuss my contention so
it was not properly considered.” United States v. Booker, 974 F.3d 869, 872 (8th
Cir. 2020). The district court’s discussion of Pennington’s criminal history, his
disciplinary record in the Bureau of Prisons, and the § 3553(a) factors was more than
sufficient to assure us that it “had a reasoned basis for its decision.” See Moore, 963
F.3d at 728; Booker, 974 F.3d at 872. Specifically, the court considered the large
amount of crack cocaine possessed by Pennington; Pennington’s possession of a
weapon in connection with the offense; his leadership role in his offense; and his
“aggressive behavior” in prison, including “fighting, assaults and possession of
intoxicants, weapons, and hazardous tools.” The court also noted that Pennington
“is at high risk to recidivate” and “is a risk of danger in the community.” In light of
the above, the district court did not abuse its discretion in denying Pennington’s
motion for a sentence reduction.




                                          -3-
       Lastly, Pennington argues that the district court abused its discretion when it
“improperly declined to reduce . . . Pennington’s term of supervised release, even
though the new guideline terms of supervised release were lower.” According to
Pennington, this means that the district court’s denial of his motion for a sentence
reduction amounts to an upward variance requiring a more robust explanation than
the district court provided. Our decision in Black forecloses this argument. See 992
F.3d at 705-06 (rejecting the defendant’s argument “that the district court’s denial
[of his First Step Act motion] constituted an upward variance [because his sentence
was above the modified guidelines range] and thus required special justification that
the district court failed to provide”). Because it had a “reasoned basis” for its
decision, see United States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019), the district
court did not abuse its discretion when it declined to reduce Pennington’s term of
supervised release, see Black, 992 F.3d at 705-06 (affirming the district court’s
decision to deny a sentence reduction to an eligible defendant on the basis of the
defendant’s “extensive criminal history” and his conduct in prison).

     For the forgoing reasons, we affirm the district court’s denial of Pennington’s
motion for a reduced sentence under the First Step Act.
                      ______________________________




                                          -4-